Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered by striking therefrom the amount of punitive damages and reducing it to the amount of compensatory damages awarded by the jury, with costs thereon, in which event the judgment as so modified is affirmed, without costs of this appeal. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. ,